Citation Nr: 0308579	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  96-16 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from February 1971 until May 
1972.  The veteran served in the Republic of Vietnam from 
October 1971 until April 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Atlanta, Georgia, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

This case has been returned to the Board subsequent to Board 
remands in January 1999 and January 2001.


FINDINGS OF FACT

1.  Major depression is not of service origin.

2.  There is no current medical diagnosis of PTSD.  .


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
an acquired psychiatric disorder, including PTSD.  He claims 
that he experienced stressors during his tour of duty, and 
that those stressors brought on his currently diagnosed PTSD.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), and correspondence from the RO dated in April 
2002 provided to both the appellant and his representative, 
specifically satisfies the requirement at § 5103 of the new 
statute.  They clearly notify the appellant and his 
representative of the evidence necessary to substantiate his 
claim including the requirements of the VCAA, to include what 
evidence the VA would obtain.  Quartuccio v. Principi, 16 
Vet. App. 182 (2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim has been collected for review.  The Board 
in January 1999 and January 2001 remanded the case for 
additional development.  The RO has obtained the veteran's 
reported stressors and attempted to verify those stressors.  
Additionally, the RO has obtained all reported medical 
records including VA examination and opinion.  Accordingly, 
the Board finds that the requirements under the VCAA have 
been met.  

Factual Background

The service medical records reflect no complaint or finding 
diagnostic of psychiatric illness.   His service 
administrative records shows that his awards included the 
Vietnam Service Medal and The Republic of Vietnam Campaign 
Medal.  He has no decoration or medals indicative of combat.  
While stationed in Vietnam he was assigned to the 85th and 
95th Evacuation Hospitals as he has stated.

The veteran received intermittent treatment at VA facilities 
from 1994 to 1996 for various disorder, including his 
psychiatric disorder.  In June 1994 when he was admitted to a 
VA facility after taking an overdose of Valium.  The 
diagnoses included major depression, alcohol and drug 
dependence, rule out PTSD, and borderline personality 
disorder.  The veteran continued to receive VA inpatient and 
outpatient psychiatric treatment. The diagnoses included 
PTSD; mild depression; rule out PTSD; personality disorder, 
not otherwise specified (NOS), with histrionic, narcissistic 
and borderline features; alcohol, crack and Valium 
dependency; and adjustment disorder with depressed mood, 
resolved.

A VA psychological evaluation was conducted in November 1996.  
Based on the veteran's history, personal interview, and 
diagnostic testing the psychologist determined that a 
diagnosis of PTSD was appropriate.  Other diagnoses included 
alcohol dependence and polysubstance abuse in full remission, 
bipolar disorder, NOS, (provisional) and schizoaffective 
disorder (provisional).  The veteran reported that he did not 
serve in combat while in Vietnam.  He worked in evacuation 
hospitals in Da Nang and Phu Bai.  His duties included the 
handling of body bags.

A VA psychiatrist also examined the veteran in November 1996.  
The psychiatrist indicated that he had not reviewed the 
claims folder.  The psychiatrist also concluded that the 
veteran had some degree of PTSD.  However, it was pointed out 
that the veteran clinical picture was not typical of PTSD.  
Further, there was a question regarding a traumatic event.  
However, in giving the veteran benefit of the doubt and the 
results of the psychological testing, the psychiatrist 
concluded that the veteran had some degree of PTSD.  The 
diagnoses included PTSD and depressive disorder. 

In an August 1997 addendum, the VA examiners who conducted 
the November 1996 evaluations amended their analysis and 
noted that on further review of the veteran's medical history 
that the recorded history differed vastly from the veteran's 
account of his in-service history.  The examiners concluded 
that the veteran's symptomatology was strongly related to a 
history of substance abuse, mood disorder and personality 
features.  The diagnoses included major depression, 
polysubstance abuse in remission and personality disorder, 
NOS (provisional).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 
A personality disorder is not a disease or injury within the 
meaning of applicable statutes and regulations. 38 C.F.R. § 
3.303(c).

The veteran is competent to describe what he experienced and 
observed during service and his psychiatric symptoms.  
However, where the determinant issue involves a question of 
medical diagnosis or medical causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not reflect that the 
appellant currently possesses the required specialized 
medical training and knowledge, nor is it contended 
otherwise.  

A) A Psychiatric Disorder, Other Than PTSD

The service medical records show no evidence of any 
psychiatric illness.  The first post service clinical 
evidence of a psychiatric disorder was in 1994, approximately 
22 years after his separation from service.  Additionally, 
there is no medical evidence which relates the currently 
diagnosed major depression to his period of active duty.  The 
Board also points out that a personality disorder is not a 
disease for which service connection may be granted.  38 
C.F.R. § 3.303(c).  Accordingly, the Board finds that the 
major depression is not of service origin and the 
preponderance of the evidence is against the veteran's claim.

B) PTSD

Section 3.304(f) was revised in June 1999, during the 
pendency of this appeal.  As revised, 38 C.F.R. § 3.304(f) 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under 38 C.F.R. § 3.1(y) and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 

Formerly, 38 C.F.R. § 3.304(f) provided that if the claimed 
stressor was related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation would be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor. 

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

In this case, the record shows that the veteran was not 
awarded any medals or decorations indicative of combat and he 
indicated during the recent VA examination that he was not 
involved in combat.  His primary stressor is that when 
assigned to military hospitals his duties included handling 
the body bags.  The record shows that he was assigned to 
military hospitals while stationed in Vietnam.  VA treatment 
records through 1996 contain a diagnosis of PTSD.  The 
November 1996 VA psychological and psychiatric examinations 
revealed a diagnosis of PTSD.  However, in August 1997 these 
same examiners reviewed the records and amended the diagnosis 
to major depression, polysubstance abuse in remission and 
personality disorder, NOS (provisional).  PTSD was not 
diagnosed.  Without a current diagnosis of PTSD there is no 
basis on which to grant service connection.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  


ORDER

Service connection for an acquired psychiatric disorder 
including PTSD is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

